PER CURIAM.
Pursuant to the motion of the Commissioner of Internal Revenue, filed herein on August 12th, 1941, to enter the same judgment in the above numbered and entitled case as was entered by this Court on March 21st, 1941, in the case, Columbia Oil & Gas Company, Petitioner, v. Commissioner of Internal Revenue, Respondent (Commissioner of Internal Revenue, Petitioner, v. Columbia Oil & Gas Company, Respondent), 5 Cir., 118 F.2d 459.
It is now here ordered, adjudged, and decreed by this Court that the decision of the said United States Board of Tax Appeals in this cause be, and the same is hereby,
Affirmed.